 

Exhibit 10.10q

TWELFTH AMENDMENT TO
THE AMENDED AND RESTATED
CREDIT AGREEMENT

THIS TWELFTH AMENDMENT TO THE AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of July 24, 2016 (the “Amendment Effective Date”), is by
and among SOLARCITY CORPORATION, a Delaware corporation (the “Borrower”), the
Lenders party hereto and BANK OF AMERICA, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).  Capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed thereto in the Credit
Agreement.

W I T N E S S E T H

WHEREAS, the Borrower, the Subsidiaries of the Borrower from time to time party
thereto (the “Guarantors”), certain banks and financial institutions from time
to time party thereto as lenders (the “Lenders”), the Administrative Agent, and
Bank of America Merrill Lynch, as sole lead arranger and sole book manager, are
parties to that certain Amended and Restated Credit Agreement dated as of
November 1, 2013 (as amended, modified, extended, restated, replaced, or
supplemented from time to time, the “Credit Agreement”);

WHEREAS, the Loan Parties have requested that the Required Lenders amend certain
provisions of the Credit Agreement; and

WHEREAS, the Required Lenders are willing to make such amendments to the Credit
Agreement, in accordance with and subject to the terms and conditions set forth
herein, it being agreed that, except as expressly amended hereby, the terms and
provisions of the Credit Agreement and each other Loan Document (including all
collateral and guaranty requirements thereof) remain in effect without
modification;

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

Article I.
AMENDMENTS TO CREDIT AGREEMENT

Section 1.01New Definitions.  The following definitions are hereby added to
Section 1.01 of the Credit Agreement in the appropriate alphabetical order:

“Tesla” means Tesla Motors, Inc., a Delaware corporation.

“Tesla Acquisition” means (i) the acquisition of all or a majority of the equity
interests of the Borrower by Tesla, directly or indirectly (including, without
limitation, as a result of any merger of any Subsidiary of Tesla with and into
the Borrower) and (ii) changes in the membership of the board of directors of
the Borrower in connection with such acquisition.

 

--------------------------------------------------------------------------------

 

“Tesla Acquisition Agreement” means any definitive agreement governing, or
relating to, the Tesla Acquisition.

“Twelfth Amendment Effectiveness Date” means July 24, 2016.

Section 1.02Amendment to Section 5.20.  The last sentence of Section 5.20(a) of
the Credit Agreement is hereby amended by deleting the “.” at the end thereof
and replacing it with the following: “or in connection with the Tesla
Acquisition.”

Section 1.03Amendment to Section 7.02.  Clause (w) of Section 7.02 of the Credit
Agreement is hereby amended by deleting the word "and" at the end of such
clause, clause (x) of Section 7.02 of the Credit Agreement is hereby amended by
deleting the "." at the end of such clause and appending "; and" thereto and
clause (y) is hereby added to Section 7.02 of the Credit Agreement to read as
follows:

"(y)unsecured Indebtedness in an aggregate principal amount not to exceed
$200,000,000, provided, however, that the documentation effecting such unsecured
Indebtedness is in form and substance reasonably satisfactory to the Required
Lenders (the approval of the Required Lenders not to be unreasonably withheld or
delayed)."

Section 1.04Amendment to Section 7.08.  Clause (g) of section 7.08 of the Credit
Agreement is hereby amended by deleting the word “and” at the end of such
clause, clause (h) of Section 7.08 of the Credit Agreement is hereby amended by
deleting the “.” at the end of such clause and replacing it with “; and” and
clause (i) is hereby added to Section 7.08 of the Credit Agreement to read as
follows:

"(i) the Tesla Acquisition and any Tesla Acquisition Agreement."

Section 1.05Amendment to Section 7.09.    Section 7.09 of the Credit Agreement
is hereby amended by deleting the phrase “(except for this Agreement and the
other Loan Documents)” and replacing it with the phrase “(except for this
Agreement, the other Loan Documents and, solely with respect to clauses (a)(ii),
(iii) and (iv) below, any Tesla Acquisition Agreement)”.

Section 1.06Amendments to Section 7.13.

(a)Section 7.13(a) of the Credit Agreement is hereby amended by adding the
following words at the end thereof “it being understood that no amendment to any
Organization Documents of any Loan Party or any Subsidiary of any Loan Party in
connection with the Tesla Acquisition shall be deemed to result in a Material
Adverse Effect under clause (a) of the definition thereof;” thereto.

2

--------------------------------------------------------------------------------

 

(b)Section 7.13(c) of the Credit Agreement is hereby amended by deleting the
word “or” at the end thereof and replacing it with the following: “provided,
regardless of any failure to provide any such notice to any such change, no such
change in connection with the Tesla Acquisition shall be deemed to be in
violation of this Section 7.13(c) so long as, with respect to any such change
with respect to any Loan Party, notice of such change is delivered to the
Administrative Agent by the date that is 10 Business Days after such change is
made;”. 

(c)Section 7.13(d) is hereby amended by deleting the “.” at the end thereof and
replacing it with the following:  “or in connection with the Tesla Acquisition.”

Article II.
CONDITIONS TO EFFECTIVENESS

Section 2.01Conditions to Effectiveness.  This Amendment shall become effective
as of the Amendment Effective Date upon the receipt by the Administrative Agent
of a copy of this Amendment, in form and substance reasonably acceptable to the
Administrative Agent, duly executed by Borrower, the Required Lenders and
Administrative Agent.

Article III.
MISCELLANEOUS

Section 3.01Amended Terms.  On and after the Amendment Effective Date, all
references to the Credit Agreement in each of the Loan Documents shall hereafter
mean the Credit Agreement as amended by this Amendment.  Except as specifically
amended hereby or otherwise agreed, the Credit Agreement is hereby ratified and
confirmed and shall remain in full force and effect according to its terms.

Section 3.02Representations and Warranties of Loan Parties.  Each of the Loan
Parties represents and warrants as follows:

(a)It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.

(b)This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

(c)No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment, other than those which have been duly obtained.

3

--------------------------------------------------------------------------------

 

(d)the representations and warranties set forth in Article V of the Credit
Agreement and the other Loan Documents are true and correct in all material
respects (except for (A) those which expressly relate to an earlier date,
including for the avoidance of doubt, Sections 5.05 (which shall refer to the
most recent statements furnished pursuant to Section 6.01 of the Credit
Agreement, as applicable), 5.19, 5.20, and 5.21(b) through (h) and (B) Section
5.09(c), which inaccuracy could not reasonably be expected to have a Material
Adverse Effect) 

(e)Immediately before and after giving effect to this Amendment, no event has
occurred and is continuing which constitutes a Default or an Event of Default.

(f)After giving effect to this Amendment, the Collateral Documents continue to
create a valid security interest in, and Lien upon, the Collateral, in favor of
the Administrative Agent, for the benefit of the Lenders, which security
interests and Liens are perfected in accordance with the terms of the Collateral
Documents and prior to all Liens other than Permitted Liens.

(g)The Obligations are not reduced or modified by this Amendment and are not
subject to any offsets, defenses or counterclaims.

Section 3.03Reaffirmation of Obligations.  Each Loan Party hereby ratifies the
Credit Agreement and acknowledges and reaffirms (a) that it is bound by all
terms of the Credit Agreement applicable to it and (b) that it is responsible
for the observance and full performance of its respective Obligations.

Section 3.04Loan Document.  This Amendment shall constitute a Loan Document
under the terms of the Credit Agreement.

Section 3.05Expenses.  The Borrower agrees to,

(a)promptly upon receipt of an invoice therefor, pay all reasonable costs and
expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including without limitation the
reasonable fees and expenses of the Administrative Agent’s legal counsel; and

(b)upon approval by the Required Lenders of the definitive documentation for the
Indebtedness described in Section 7.02(y) of the Credit Agreement, pay to the
Administrative Agent an amount in respect of each Lender equal to the product of
(i) 10 basis points and (ii) such Lender’s Commitment as of the Amendment
Effective Date

Section 3.06Further Assurances.  The Loan Parties agree to promptly take such
action, upon the request of the Administrative Agent, as is necessary to carry
out the intent of this Amendment.

Section 3.07Continuing Effect.Except as expressly amended, waived or otherwise
modified hereby, the Credit Agreement shall continue to be and shall remain in
full force and effect in accordance with its terms.  This Amendment shall not
constitute an amendment, consent, waiver or other modification of any provision
of the Credit Agreement not expressly referred to herein and shall not be
construed as an amendment, consent, waiver or other

4

--------------------------------------------------------------------------------

 

modification of any action on the part of the Borrower or  the other Loan
Parties that would require an amendment, consent or waiver of the Administrative
Agent or the Lenders except as expressly stated herein, or be construed to
indicate the willingness of the Administrative Agent or the Lenders to further
amend, waive or otherwise modify any provision of the Credit Agreement amended,
waived or otherwise modified hereby for any other period, circumstance or
event.  Except as expressly set forth herein, each Lender and the Administrative
Agent reserves all of its rights, remedies, powers and privileges under the
Credit Agreement, the other Loan Documents, applicable law and/or equity.   

Section 3.08Entirety.  This Amendment and the other Loan Documents embody the
entire agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.

Section 3.09Counterparts; Telecopy.  This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same
instrument.  Delivery of an executed counterpart of a signature page of this
Amendment or any other document required to be delivered hereunder, by fax
transmission or e-mail transmission (e.g. “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Agreement.  Without limiting
the foregoing, upon the request of any party, such fax transmission or e-mail
transmission shall be promptly followed by such manually executed counterpart.

Section 3.10No Actions, Claims, Etc.  As of the date hereof, each of the Loan
Parties hereby acknowledges and confirms that it has no knowledge of any
actions, causes of action, claims, demands, damages and liabilities of whatever
kind or nature, in law or in equity, against the Administrative Agent, the
Lenders, or the Administrative Agent’s or the Lenders’ respective officers,
employees, representatives, agents, counsel or directors arising from any action
by such Persons, or failure of such Persons to act under the Credit Agreement on
or prior to the date hereof.

Section 3.11GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

Section 3.12Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

Section 3.13Consent to Jurisdiction; Service of Process; Waiver of Jury
Trial.  The jurisdiction, service of process and waiver of jury trial provisions
set forth in Sections 11.14 and 11.15 of the Credit Agreement are hereby
incorporated by reference, mutatis mutandis.

 

5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.

 

BORROWER:

SOLARCITY CORPORATION,

 

a Delaware corporation

 

 

 

 

By:

/s/ Lyndon Rive

 

Name:

Lyndon Rive

 

Title:

Chief Executive Officer

 

 

 

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A.,

 

in its capacity as Administrative Agent

 

 

 

 

By:

/s/ G. Christopher Miller

 

Name:

G. Christopher Miller

 

Title:

Senior Vice President

 

 

 

LENDERS:

BANK OF AMERICA, N.A.,

 

in its capacity as Lender, L/C Issuer and Swingline Lender

 

 

 

 

By:

/s/ G. Christopher Miller

 

Name:

G. Christopher Miller

 

Title:

Senior Vice President

 

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

 

as a Lender

 

 

 

 

By:

/s/ Mikhail Faybusovich

 

Name:

Mikhail Faybusovich

 

Title:

Authorized Signatory

 

 

 

 

By:

/s/ Lorenz Meier

 

Name:

Lorenz Meier

 

Title:

Authorized Signatory

 

 

 

 

DEUTSCHE BANK AG, NEW YORK BRANCH,

 

as a Lender

 

 

 

 

By:

/s/ Anca Trifan

 

Name:

Anca Trifan

 

Title:

Managing Director

Signature Page – Twelfth Amendment to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 

 

 

 

By:

/s/ Benjamin Souh

 

Name:

Benjamin Souh

 

Title:

Vice President

 

 

 

 

GOLDMAN SACHS BANK USA,

 

as a Lender

 

 

 

 

By:

/s/ Mehmet Barlas

 

Name:

Mehmet Barlas

 

Title:

Authorized Signatory

 

 

 

 

CITIBANK, N.A.,

 

as a Lender

 

 

 

 

By:

/s/ Ashwani Khubani

 

Name:

Ashwani Khubani

 

Title:

Vice President and Director

 

 

 

 

Signature Page – Twelfth Amendment to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

GUARANTOR CONSENT

Each of the undersigned (each a “Guarantor”) consents to the foregoing Amendment
to Credit Agreement and other Loan Documents (“Amendment”) and the transactions
contemplated thereby and reaffirms its obligations under Article X (Continuing
Guaranty) of the Credit Agreement (as the same may be amended, modified,
supplemented or replaced from time to time, the “Guaranty”).

Each Guarantor reaffirms, to the extent a party thereto, that its obligations
under the Guaranty are separate and distinct from Borrower’s obligations and
reaffirms its waivers, as set forth in the Guaranty, of each and every one of
the possible defenses to such obligations.

Furthermore, each Guarantor acknowledges and agrees that any reference to the
term “Credit Agreement” in the Guaranty shall mean the Credit Agreement dated of
even date with the Guaranty together with all amendments, increases or
modifications thereto.

 

Agreed and Acknowledged:

POPPY ACQUISITION LLC

 

 

 

By:

/s/ Lyndon Rive

 

Name:

Lyndon Rive

 

Title:

Chief Executive Officer

 

 

 

 

ZEP SOLAR LLC

 

 

 

 

By:

/s/ Lyndon Rive

 

Name:

Lyndon Rive

 

Title:

Chief Executive Officer

 

 

 

 

SILEVO, LLC

 

 

 

 

By:

/s/ Lyndon Rive

 

Name:

Lyndon Rive

 

Title:

President

 

Guarantor Consent – Twelfth Amendment to Amended and Restated Credit Agreement